Filed 6/5/13 P. v. Hawkins CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



THE PEOPLE,                                                                                F064216

         Plaintiff and Respondent,                                       (Super. Ct. Nos. 1420849, 1422553)

                   v.                                                                    OPINION
MARCUS ANDRE HAWKINS,

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Scott T.
Steffen, Judge.
         Elisa A. Brandes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Galen N.
Farris, Deputy Attorneys General, for Plaintiff and Respondent.
                                        -ooOoo- 



*        Before Hill, P. J., Wiseman, J. and Levy, J.
          Defendant challenges the rate at which he was awarded conduct credits for time
spent in county jail prior to commencement of his prison sentence. We find no error and
affirm.
                      FACTUAL AND PROCEDURAL BACKGROUND
          Defendant was charged by information with two counts of burglary; the offenses
allegedly occurred on September 16, 2009, and June 25, 2010.1 He was arrested in July
2010, and remained in custody while the criminal proceedings were pending. He was
convicted of both counts after a jury trial, and was sentenced to state prison in December
2011. Pursuant to Penal Code section 4019,2 defendant was given presentence conduct
credits3 at the rate of two days for every four days of actual confinement. He appeals,
contending the current version of section 4019, properly interpreted, entitles him to two
days of presentence conduct credits for every two-day period of confinement and to
interpret it otherwise would violate equal protection.
                                           DISCUSSION
I.        Standard of Review
          “‘The interpretation of a statute and the determination of its constitutionality are
questions of law. In such cases, appellate courts apply a de novo standard of review.’
[Citations.]” (Valov v. Department of Motor Vehicles (2005) 132 Cal.App.4th 1113,
1120.)




1       Because the facts of the offenses and the exact nature of the charges are not pertinent to
the issues raised in defendant’s appeal, we will not discuss them in any detail.
2         All further statutory references are to the Penal Code unless otherwise indicated.
3       Conduct credit includes credit for both performing labor and good behavior. (§ 4019,
subds. (b), (c); People v. Dieck (2009) 46 Cal.4th 934, 939, fn. 3.)




                                                   2
II.    Statutory Construction
       Section 4019 governs credit to be given to a defendant convicted of a felony for
time spent in county jail “from the date of arrest to the date on which the serving of the
sentence commences.” (§ 4019, subd. (a)(1).) Prior to January 25, 2010, presentence
conduct credits under section 4019 accrued at a rate of two days for every four days of
actual time served in presentence custody. (People v. Kennedy (2012) 209 Cal.App.4th
385, 395 (Kennedy); Stats. 1982, ch. 1234, § 7, p. 4554.) An amendment effective from
January 25, 2010 to September 28, 2010, increased the rate, so that custody credits
accrued at a rate of two days of credit for every two days actually served. (Kennedy,
supra, 209 Cal.App.4th at p. 327; Stats. 2009, 3d Ex. Sess. 2009–2010, ch. 28, § 50.) For
those defendants required to register as sex offenders, those committed for serious
felonies (as defined in § 1192.7), and those who had prior convictions for violent or
serious felonies, however, two days of conduct credit were earned for every four days
spent in actual custody. (Stats. 2009, 3d Ex. Sess. 2009–2010, ch. 28, § 50.) By
amendments that became operative on October 1, 2011, the Legislature enacted the
current version of the statute, under which two days of conduct credit may be earned for
each two days of actual custody. (§ 4019, subds. (b), (c); People v. Verba (2012) 210
Cal.App.4th 991, 993 (Verba).)
       The current version of the statute provides that it applies prospectively, “to
prisoners who are confined to a county jail … for a crime committed on or after October
1, 2011. Any days earned by a prisoner prior to October 1, 2011, shall be calculated at
the rate required by the prior law.” (§ 4019, subd. (h).) The former sentence expressly
makes the amended statute applicable when the crime was committed on or after October
1, 2011. Although the latter sentence is less clearly expressed, we interpret it to mean
that conduct credit for other prisoners is governed by prior law. As stated in People v.
Rajanayagam (2012) 211 Cal.App.4th 42 (Rajanayagam): “‘“A statute should be

                                              3
construed so that effect is given to all its provisions, so that no part will be inoperative or
superfluous, void or insignificant, and so that one section will not destroy another unless
the provision is the result of obvious mistake or error.”’ [Citations.] Therefore, we
cannot read the second sentence to imply any days earned by a defendant after October 1,
2011, shall be calculated at the enhanced conduct credit rate for an offense committed
before October 1, 2011, because that would render the first sentence superfluous.” (Id. at
p. 51.) Defendant’s offenses were committed before October 1, 2011. By the terms of
section 4019, he was not entitled to the benefit of the October 1, 2011, version of that
section. Consequently, the trial court properly calculated his conduct credits in
accordance with prior law.
III.   Equal Protection
       “The Fourteenth Amendment to the United States Constitution and article I,
section 7, subdivision (a) of the California Constitution both prohibit the denial of equal
protection of the laws.” (People v. Cruz (2012) 207 Cal.App.4th 664, 674.) “The
concept of equal protection recognizes that persons who are similarly situated with
respect to a law’s legitimate purposes must be treated equally. [Citation.] Accordingly,
‘“[t]he first prerequisite to a meritorious claim under the equal protection clause is a
showing that the state has adopted a classification that affects two or more similarly
situated groups in an unequal manner.”’ [Citation.] ‘This initial inquiry is not whether
persons are similarly situated for all purposes, but “whether they are similarly situated for
purposes of the law challenged.”’ [Citation.]” (People v. Brown (2012) 54 Cal.4th 314,
328.) Prisoners who were in jail on or after October 1, 2011, and who committed an
offense on or after that date are similarly situated to prisoners who were in jail on or after
October 1, 2011, and who committed the same offense before October 1, 2011, for
purposes of earning conduct credits under section 4019. (Rajanayagam, supra, 211
Cal.App.4th at pp. 53–54.) Both classes were presumably aware of the conduct credit

                                               4
provisions and those provisions acted as an incentive to perform assigned work and
comply with applicable rules and regulations during the time period beginning October 1,
2011. (Ibid.)
       Defendant’s offenses were committed prior to October 1, 2011. He was arrested
and placed in custody prior to that date, but he remained in presentence custody both
before and after October 1, 2011. The statutory classification results in less favorable
treatment for defendant than for those who committed their offenses on or after October
1, 2011, although defendant served part of his presentence custody time along with those
defendants.

       “Both classifications of prisoners, pre- and post-October 1, 2011, offense
       defendants, are aware of the conduct credit provision and have an incentive
       to perform assigned work and comply with rules and regulations because
       both classifications have the opportunity to earn conduct credit, just at
       different rates. To argue that a defendant who committed an offense before
       October 1, 2011, but was in local custody on or after that date was not
       aware of the conduct credit provision and did not have an incentive to work
       and behave is unpersuasive. Both classes have an incentive to work and
       behave but a defendant who committed a crime before the effective date is
       rewarded less. Thus, based on the facts before us, the current version of
       section 4019 creates a classification that affects two similarly situated
       groups in an unequal manner. [Citations.]” (Rajanayagam, supra, 211
       Cal.App.4th at pp. 53–54.)
       Consistent with Rajanayagam, we conclude defendant is similarly situated to
prisoners whose offenses were committed on or after October 1, 2011, for purposes of
application of section 4019 conduct credits.
       If the persons differently affected by the statute are similarly situated, we must
determine whether the statute’s classifications violate equal protection. A statutory
classification that neither proceeds along suspect lines nor infringes fundamental
constitutional rights is analyzed under the rational basis test. (People v. Hofsheier (2006)
37 Cal.4th 1185, 1200–1201.) Under this test, which applies to conduct credits, we


                                               5
inquire whether the “classifications between those to whom the state accords and
withholds substantial benefits [are] reasonably related to a legitimate public purpose.”
(In re Kapperman (1974) 11 Cal.3d 542, 545–546; In re Stinnette (1979) 94 Cal.App.3d
800, 805.) The statutory classification “must be upheld against equal protection
challenge if there is any reasonably conceivable state of facts that could provide a rational
basis for the classification.” (Rajanayagam, supra, 211 Cal.App.4th at p. 53.)
       While “the purpose of section 4019’s conduct credits generally is to affect
inmates’ behavior by providing them with incentives to work and behave, [the purpose of
the October 1, 2011, amendment of section 4019 was] ‘to reduce recidivism and improve
public safety, while at the same time reducing corrections and related criminal justice
spending.’ [Citation.]” (Rajanayagam, supra, 211 Cal.App.4th at pp. 54–55.) Rational
basis review of an equal protection challenge is deferential; we may not intrude on the
Legislature’s policy judgments, or “second-guess the wisdom, fairness, or logic of the
law.” (People v. Turnage (2012) 55 Cal.4th 62, 74, 77.) “When conducting rational
basis review, we must accept any gross generalizations and rough accommodations that
the Legislature seems to have made.” (Id. at p. 77.)
       We agree with the Rajanayagam court that the Legislature’s classification bears a
rational relationship to its stated purposes.

               “Preliminarily, we note the California Supreme Court has stated
       equal protection of the laws does not forbid statutes and statutory
       amendments to have a beginning and to discriminate between rights of an
       earlier and later time.…

              “More importantly, in choosing October 1, 2011, as the effective
       date of Assembly Bill No. 109, the Legislature took a measured approach
       and balanced the goal of cost savings against public safety. The effective
       date was a legislative determination that its stated goal of reducing
       corrections costs was best served by granting enhanced conduct credits to
       those defendants who committed their offenses on or after October 1, 2011.
       To be sure, awarding enhanced conduct credits to everyone in local
       confinement would have certainly resulted in greater cost savings than
                                                6
       awarding enhanced conduct credits to only those defendants who commit
       an offense on or after the amendment’s effective date. But that is not the
       approach the Legislature chose in balancing public safety against cost
       savings. [Citation.] Under the very deferential rational relationship test,
       we will not second-guess the Legislature and conclude its stated purpose is
       better served by increasing the group of defendants who are entitled to
       enhanced conduct credits when the Legislature has determined the fiscal
       crisis is best ameliorated by awarding enhanced conduct credit to only
       those defendants who committed their offenses on or after October 1,
       2011.” (Rajanayagam, supra, 211 Cal.App.4th at pp. 55–56; accord,
       Verba, supra, 210 Cal.App.4th at pp. 996–997.)
       The Legislature is also permitted to make incremental changes, as it tries to
determine the best means to achieve its purposes. (Kennedy, supra, 209 Cal.App.4th at
p. 399.) Because the classifications used by the Legislature bear a rational relationship to
the purposes of the statutory amendment, we find no violation of the constitutional right
to equal protection.
                                      DISPOSITION
       The judgment is affirmed.




                                             7